Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered November 18, 1999. The judgment convicted defendant, upon a jury verdict, of murder in the second degree (two counts), robbery in the first degree (two counts), and criminal possession of a weapon in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of two counts each of murder in the second degree (Penal Law § 125.25 [1], [3]) and robbery in the first degree (§ 160.15 [1], [2]), and one count of criminal possession *799of a weapon in the fourth degree (§ 265.01 [2]). Contrary to defendant’s contention, County Court properly allowed a lay witness to testify regarding the meaning of the term “stuck.” “[W]hen words have a doubtful, hidden or ambiguous meaning, the person who used them may testify as to their meaning, as may all persons who heard them” (People v Irvine, 40 AD2d 560, 560; [1972] see People v Bignall, 195 AD2d 997, 998 [1993], lv denied 82 NY2d 891 [1993]). The court also properly permitted the People to elicit testimony regarding the robbery and beating of a witness by defendant prior to trial. “Evidence of threats made by the defendant against one of the People’s witnesses, although evidence of prior bad acts, [is] admissible on the issue of consciousness of guilt” (People v Pugh, 236 AD2d 810, 812 [1997], lv denied 89 NY2d 1099 [1997] [internal quotation marks omitted]). We further conclude that there is no merit to the contention that defendant was deprived of a fair trial by prosecutorial misconduct on summation (see People v Edwards, 167 AD2d 864 [1990], lv denied 77 NY2d 877 [1991]). Defendant received effective assistance of counsel (see People v Berroa, 99 NY2d 134, 139 [2002]), and the sentence is not unduly harsh or severe. Defendant’s remaining contentions are not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Present—Green, J.E, Wisner, Scudder, Gorski and Lawton, JJ.